Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on October 6, 2021 is acknowledged.
                                             Status of the Application
2. Claims 7 and 9-12 are pending under examination. New claims 13-14 are added. Claims 1-6 and 8 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons.
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4. The rejection under 35 USC 101 has been withdrawn in view of the amendment.
5. With reference to the rejection of claims under 35 USC 103 as being unpatentable over Hartomo et al. in view of Cheung et al., the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to combination of 7 markers, the arguments were found unpersuasive because Hartomo et al. teach simultaneous amplification of all the 7 markers as discussed in the rejection. As discussed in the rejection it would be obvious to select top ranking markers from a group of gene markers that includes all the 7 markers as taught by Cheung et al. The rejection has been maintained and restated to address the amendment and to include new claim 14.

New rejections necessitated by the amendment
Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A. Claims 7 and  9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 and 14 recites the limitation "the subject" in line 3.  There is insufficient antecedent basis for this limitation in the preceding lines of claims. The metes and bounds of the claim are unclear and indefinite because it is not clear what the limitation is referring to in claims 7 and 14. 
A.  Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the primers" in line 1. There is insufficient antecedent basis for this limitation in the claim. The claim 7 upon which the instant claim depends lack support for primers. 
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.  Claims 7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartomo et al. (Oncology Reports, Vol. 29, p. 1629-1636, 2013) in view of Cheung et al. (Clin Cancer Res., Vol. 14(21), p. 7020-7027, 2008).
Hartomo et al. teach a method of claim 7, 14, detecting elevated expression of mRNA from one or more marker genes in a  biological specimen comprising:
obtaining the biological specimen from a subject (page 1630, paragraph 1 under ‘Materials and methods’ section);

amplifying by PCR each of the markers using primer pairs genetic markers  CRMP1, DBH, DDC, GAP43, ISL1, PH0X2B, and TH in the biological specimen   (page 1630 , paragraphs 4-5 under materials and methods section); and detecting whether expression of mRNA from one or more of the marker genes is elevated compared to predetermined threshold level (page 1631, paragraph under  subheading normal range’ and page 1633-1635, paragraph under subheading ‘expression profile of real-time RT-PCR markers and paragraphs under subheading ‘Discussion’, table 3 : indicating elevation of one or  more markers).
With reference to claim 9, Hartomo et al. teach that wherein when the expression level of at least one of the genetic markers is not lower than the threshold level, minimal residual disease in neuroblastoma in the biological specimen is determined as positive (see entire document, at least paragraphs 1-6 under materials and methods section on page 1630-1631).
With reference to claim 10, Hartomo et al. teach that wherein the nucleic acid amplification method is PCR (see entire document, at least abstract on page 1629, paragraphs 1-6 under materials and methods section on page 1630-1631).
With reference to claim 11, Hartomo et al. teach wherein the genetic markers are simultaneously subjected to nucleic acid amplification, using an identical nucleic acid amplification apparatus (see entire document, at least paragraphs 3-4 under materials and methods section on page 1630 indicating real-time RT-PCR using real-time PCR system). 

Although Hartomo et al. teach measuring 3 to 11 genetic markers comprising CRMP1, DBH, DDC, GAP43, ISL1, PH0X2B, and TH (page 1634-1635, paragraphs under ‘discussion’ subheading), however, Hartomo et al. did not specifically teach selecting genetic markers consisting of said 7 markers.
Cheung et al. teach a method for detection of MID comprising measuring 34 genetic markers which include CRMP1, DDC, GAP43, ISL1, PH0X2B, and TH, wherein Cheung et al. teach selecting top ranking markers and their association with MID based on monitoring the markers in high and low risk subjects for MID neuroblastoma (see at least abstract on page 7020, paragraphs under results section on page 7021-7023).
It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Hartomo et al. with selection of top ranking marker criteria as taught by Cheung et al. to improve the method for measuring the selected genetic markers of interest. The ordinary person skilled in the art would have been motivated to combine the method of Hartomo et al. with top ranking marker selection criteria as taught by Cheung et al. to have a
reasonable expectation of success that the combination would result in identifying the MID based on the expression of the selected genetic markers (see at least abstract on page 7020) and such a selection of genetic markers is considered obvious over the cited prior art.

Hartomo et al. in view of Cheung et al. teach a method for detecting one or more gene markers as discussed above. 
         Although Hartomo et al. teach gene sequences of all said 7 markers and primers derived from said known sequences, wherein said known sequences comprise the primer sequences of SEQ ID NO: 13-26 as claimed (page 1630-1631, paragraph under subheading 'primers': indicating the gene accession numbers for said 7 markers comprising primer sequences of SEQ ID NO: 13-26 as claimed) however, Hartomo et al. and Cheung et al. did not specifically teach the primers of SEQ ID NO: 13-26.
       Lowe et al. teach a method for designing primers from a known sequence and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers from a known sequence for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1758, paragraph 1-6 under subtitle’ computer algorithm, page 1760, paragraph 1 on col. 2).

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637